DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the April 25, 2022 Office Action, filed September 23, 2022, is acknowledged.  Applicants previously canceled claims1-119. 128-136, 141-142, 144-148, and 152-283, and now cancel claims 122, and 286-287.  Claims 150-151 remain withdrawn from further consideration.  Applicants amend claims 120-121, 123-125, 149, 284, and 288-289, and add new claims 290-295.  Claims 120-121, 123-127, 137-140, 143, 149, 284-285, and 288-295 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed April 25, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed September 23, 2022 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference must be filed in order to correct the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCIi text file as 197,422 bytes, whereas the ASCII text file itself lists the size as 197,391 bytes.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 120-121, 123-127, 137-140, 143, and 149 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callewaert et al. (PCT Patent Application Publication No. WO 2019/063827, published April 4, 2019, filed September 28, 2018 and claiming priority to British Patent Application No. 1715684.5, filed September 28, 2017).  This rejection is modified as necessitated by Applicants’ amendments.
 	Callewaert discloses a method for single molecule peptide sequencing in a single reaction mixture comprising contacting a single polypeptide molecule with one or more N-terminal amino acid binding proteins (i.e., one or more terminal amino acid recognition molecules) and a cleaving agent such as aminopeptidase, and detecting a series of pulses indicative of the kinetics of binding events between the one or more N-terminal amino acid binding proteins and successive amino acids exposed at a terminus of the single polypeptide while the polypeptide is being degraded with the aminopeptidase cleaving agent, thereby sequencing the single polypeptide molecule (abstract and page 3, lines 7-22). Callewaert discloses that series of pulses produce a characteristic pattern for each type of amino acid exposed at the terminus that is different from the pattern produced from other types of amino acids exposed at the terminus (Figure 14). Callewaert discloses characteristic patterns of signal pulses produced from different amino acids at the N-terminal end of the polypeptide as the N-terminal amino acid binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids and as the polypeptide is degraded with the aminopeptidase (Figure 14).  Callewaert discloses signal pulses of the characteristic patterns of the amino acids in the polypeptide comprise a pulse duration that is characteristic of a dissociation rate of binding between the terminal amino acid and the N-terminal binding protein (page 29, line 15 to page 30, line 6). Callewaert discloses that the signal pulses in the characteristic patterns are also separated from one another by an interpulse duration that is characteristic of an association rate of binding between the N- terminal amino acid and the N-terminal binding protein (page 29, line 15 to page 30, line 6 and Figure 14). Callewaert discloses on-off binding events between the N-terminal amino acids and the binding proteins, and the corresponding pulse and interpulse durations representative of the binding events (i.e., the association and disassociation events) protein (page 29, line 15 to page 30, line 6 and Figure 14). The signal pulses are a series of real-time pulses which are measured as the binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids of the polypeptide (protein (page 29, line 15 to page 30, line 6 and Figure 14)). Callewaert discloses that either of the aminopeptidase cleaving agent or the N-terminal amino acid binding proteins which are simultaneously contacted with the single polypeptide is labeled with an optical or an electrical label so that the residence time of the aminopeptidase and binding protein with the N-terminal amino acid of the polypeptide can be determined (page 3, line 7 to page 4, line 8 and page 11, line 29 to page 12, line 18).  Callewaert discloses that by detecting a difference in the optical or electrical label on the aminopeptidase or binding protein, one can determine whether the amino acid at the terminus of the polypeptide is still attached to the polypeptide or has been cleaved from the polypeptide by the aminopeptidase (page 3, line 7 to page 5, line 6).  Callewaert discloses that the optical label can be a luminescent label, and the electrical label can be detected by a change in conductance (page 21, line 29 to page 22, line 7).  Callewaert discloses that the N-terminal amino acid binding proteins are degradation pathway recognition proteins which recognize and bind to N-terminal amino acids on the polypeptide (page 10, line 32 to page 11, line 11). Callewaert discloses that the single polypeptide sequenced in the method is immobilized to a surface (page 11, lines 19-26).  Callewaert discloses that the single polypeptide is degraded by the aminopeptidase which is used in conjunction with the N-terminal amino acid binding proteins, and that the aminopeptidase serves as a cleaving agent that removes one or more amino acids from the terminus of the single polypeptide (abstract and page 11, line 29 to page 12, line 18).  Callewaert discloses that the N-terminal amino acid binding proteins provide additional information in order to predict or identify N-terminal amino acids with a higher accuracy in single molecule experiments for the sequencing of the polypeptide (pages 3-5, 20-22, 28-29, 42, Example 13, and Figure 14).  Callewaert discloses that proteins can include post-translational modifications (page 9, lines 23-30).
	Callewaert discloses each and every limitation of claims 120-121, 123-127, 137-140, 143, and 149, and therefore, Callewaert anticipates claims 120-121, 123-127, 137-140, 143, and 149.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 284-285 and 288-292 are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert et al. (PCT Patent Application Publication No. WO 2019/063827, published April 4, 2019, filed September 28, 2018 and claiming priority to British Patent Application No. 1715684.5, filed September 28, 2017).  This rejection is modified as necessitated by Applicants’ amendments.
 	Callewaert discloses a method for single molecule peptide sequencing in a single reaction mixture comprising contacting a single polypeptide molecule with one or more N-terminal amino acid binding proteins (i.e., one or more terminal amino acid recognition molecules) and a cleaving agent such as aminopeptidase, and detecting a series of pulses indicative of the kinetics of binding events between the one or more N-terminal amino acid binding proteins and successive amino acids exposed at a terminus of the single polypeptide while the polypeptide is being degraded with the aminopeptidase cleaving agent, thereby sequencing the single polypeptide molecule (abstract and page 3, lines 7-22). Callewaert discloses that series of pulses produce a characteristic pattern for each type of amino acid exposed at the terminus that is different from the pattern produced from other types of amino acids exposed at the terminus (Figure 14). Callewaert discloses characteristic patterns of signal pulses produced from different amino acids at the N-terminal end of the polypeptide as the N-terminal amino acid binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids and as the polypeptide is degraded with the aminopeptidase (Figure 14).  Callewaert discloses signal pulses of the characteristic patterns of the amino acids in the polypeptide comprise a pulse duration that is characteristic of a dissociation rate of binding between the terminal amino acid and the N-terminal binding protein (page 29, line 15 to page 30, line 6). Callewaert discloses that the signal pulses in the characteristic patterns are also separated from one another by an interpulse duration that is characteristic of an association rate of binding between the N- terminal amino acid and the N-terminal binding protein (page 29, line 15 to page 30, line 6 and Figure 14). Callewaert discloses on-off binding events between the N-terminal amino acids and the binding proteins, and the corresponding pulse and interpulse durations representative of the binding events (i.e., the association and disassociation events) protein (page 29, line 15 to page 30, line 6 and Figure 14). The signal pulses are a series of real-time pulses which are measured as the binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids of the polypeptide (protein (page 29, line 15 to page 30, line 6 and Figure 14)). Callewaert discloses that either of the aminopeptidase cleaving agent or the N-terminal amino acid binding proteins which are simultaneously contacted with the single polypeptide is labeled with an optical or an electrical label so that the residence time of the aminopeptidase and binding protein with the N-terminal amino acid of the polypeptide can be determined (page 3, line 7 to page 4, line 8 and page 11, line 29 to page 12, line 18).  Callewaert discloses that by detecting a difference in the optical or electrical label on the aminopeptidase or binding protein, one can determine whether the amino acid at the terminus of the polypeptide is still attached to the polypeptide or has been cleaved from the polypeptide by the aminopeptidase (page 3, line 7 to page 5, line 6).  Callewaert discloses that the optical label can be a luminescent label, and the electrical label can be detected by a change in conductance (page 21, line 29 to page 22, line 7).  Callewaert discloses that the N-terminal amino acid binding proteins are degradation pathway recognition proteins which recognize and bind to N-terminal amino acids on the polypeptide (page 10, line 32 to page 11, line 11). Callewaert discloses that the single polypeptide sequenced in the method is immobilized to a surface (page 11, lines 19-26).  Callewaert discloses that the single polypeptide is degraded by the aminopeptidase which is used in conjunction with the N-terminal amino acid binding proteins, and that the aminopeptidase serves as a cleaving agent that removes one or more amino acids from the terminus of the single polypeptide (abstract and page 11, line 29 to page 12, line 18).  Callewaert discloses that the N-terminal amino acid binding proteins provide additional information in order to predict or identify N-terminal amino acids with a higher accuracy in single molecule experiments for the sequencing of the polypeptide (pages 3-5, 20-22, 28-29, 42, Example 13, and Figure 14).  Callewaert discloses that proteins can include post-translational modifications (page 9, lines 23-30).
 	Callewaert fails to explicitly disclose or suggest that the mean pulse duration of the signal pulses produced in the method of sequencing the single polypeptide are within the claimed ranges, and that the N-terminal amino acid binding proteins and aminopeptidase cleaving agent are used in the method within the claimed ratios.  Callewaert fails to explicitly disclose or suggest that the first and second amino acids are either the same or different.
 	It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the method taught by Callewaert would produce signal pulses having a mean pulse duration within the claimed ranges since the signal pulses in the method disclosed by Callewaert are produced in the same manner as in the instant invention (i.e., by reversible binding and unbinding events between an N-terminal amino acid on a single polypeptide and N-terminal amino acid binding proteins).  Thus, one of ordinary skill in the art would expect the same mean pulse durations for the signal pulses in the method taught by Callewaert as in the instant invention. With regards to claims 288-289, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the N-terminal amino acid binding proteins and aminopeptidase cleaving agent in the method taught by Callewaert within the same ratios claimed since where the general conditions of a claim are taught within the prior art, it is not inventive to discover the optimum or workable ranges for a result effective parameter, such as amounts and ratios of reagents used in a chemical detection process, by routine experimentation.
	While Callewaert does not disclose that the first and second amino acids can be either the same or different, one of ordinary skill in the art, when sequencing a protein would have no expectations about the sequence itself.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a protein could have any sequence, which could be determined, whether the first two amino acids were the same or different.

Claims 293-295 are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert et al. (PCT Patent Application Publication No. WO 2019/063827, published April 4, 2019, filed September 28, 2018 and claiming priority to British Patent Application No. 1715684.5, filed September 28, 2017) in view of Witze et al. (4(10) Nature Methods 798-806 (2007)).  This is a new rejection necessitated by Applicants’ amendments.
Callewaert discloses a method for single molecule peptide sequencing in a single reaction mixture comprising contacting a single polypeptide molecule with one or more N-terminal amino acid binding proteins (i.e., one or more terminal amino acid recognition molecules) and a cleaving agent such as aminopeptidase, and detecting a series of pulses indicative of the kinetics of binding events between the one or more N-terminal amino acid binding proteins and successive amino acids exposed at a terminus of the single polypeptide while the polypeptide is being degraded with the aminopeptidase cleaving agent, thereby sequencing the single polypeptide molecule (abstract and page 3, lines 7-22). Callewaert discloses that series of pulses produce a characteristic pattern for each type of amino acid exposed at the terminus that is different from the pattern produced from other types of amino acids exposed at the terminus (Figure 14). Callewaert discloses characteristic patterns of signal pulses produced from different amino acids at the N-terminal end of the polypeptide as the N-terminal amino acid binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids and as the polypeptide is degraded with the aminopeptidase (Figure 14).  Callewaert discloses signal pulses of the characteristic patterns of the amino acids in the polypeptide comprise a pulse duration that is characteristic of a dissociation rate of binding between the terminal amino acid and the N-terminal binding protein (page 29, line 15 to page 30, line 6). Callewaert discloses that the signal pulses in the characteristic patterns are also separated from one another by an interpulse duration that is characteristic of an association rate of binding between the N- terminal amino acid and the N-terminal binding protein (page 29, line 15 to page 30, line 6 and Figure 14). Callewaert discloses on-off binding events between the N-terminal amino acids and the binding proteins, and the corresponding pulse and interpulse durations representative of the binding events (i.e., the association and disassociation events) protein (page 29, line 15 to page 30, line 6 and Figure 14). The signal pulses are a series of real-time pulses which are measured as the binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids of the polypeptide (protein (page 29, line 15 to page 30, line 6 and Figure 14)). Callewaert discloses that either of the aminopeptidase cleaving agent or the N-terminal amino acid binding proteins which are simultaneously contacted with the single polypeptide is labeled with an optical or an electrical label so that the residence time of the aminopeptidase and binding protein with the N-terminal amino acid of the polypeptide can be determined (page 3, line 7 to page 4, line 8 and page 11, line 29 to page 12, line 18).  Callewaert discloses that by detecting a difference in the optical or electrical label on the aminopeptidase or binding protein, one can determine whether the amino acid at the terminus of the polypeptide is still attached to the polypeptide or has been cleaved from the polypeptide by the aminopeptidase (page 3, line 7 to page 5, line 6).  Callewaert discloses that the optical label can be a luminescent label, and the electrical label can be detected by a change in conductance (page 21, line 29 to page 22, line 7).  Callewaert discloses that the N-terminal amino acid binding proteins are degradation pathway recognition proteins which recognize and bind to N-terminal amino acids on the polypeptide (page 10, line 32 to page 11, line 11). Callewaert discloses that the single polypeptide sequenced in the method is immobilized to a surface (page 11, lines 19-26).  Callewaert discloses that the single polypeptide is degraded by the aminopeptidase which is used in conjunction with the N-terminal amino acid binding proteins, and that the aminopeptidase serves as a cleaving agent that removes one or more amino acids from the terminus of the single polypeptide (abstract and page 11, line 29 to page 12, line 18).  Callewaert discloses that the N-terminal amino acid binding proteins provide additional information in order to predict or identify N-terminal amino acids with a higher accuracy in single molecule experiments for the sequencing of the polypeptide (pages 3-5, 20-22, 28-29, 42, Example 13, and Figure 14).  Callewaert discloses that proteins can include post-translational modifications (page 9, lines 23-30).
 	Callewaert fails to explicitly disclose or suggest any specific post-translational modifications, including phospho-tyrosine or phospho-serine.  
	Witze discloses that proteins can have post-translational modifications that control a variety of biological processes (abstract).  Witze discloses that post-translational modifications can be characterized by mass spectrometry-based proteomics (abstract).  Witze discloses that proteins can include side chain atoms (page 799, column 1, first full paragraph).  Witze discloses that phosphorylation of serine and tyrosine can be detected using mass spectrometry (Figure 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the proteins could have post-translational modifications, as disclosed by Callewaert, and that these modifications could include inclusion of phospho-tyrosine or phosphor-serine, both of which post-translational modifications can be detected, as disclosed by Witze.  One of ordinary skill in the art would know that such modifications are common in proteins, and that these modifications can be detected.  Thus, one of ordinary skill in the art would be aware of such post-translational modifications and adjust any sequencing program to account for these modifications.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 120-121, 123-127, 137-140, 143, 149, 284-485, and 288-295 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 284-287 of copending Application No. 16/686,028 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules and detecting a series of signal pulses (see claims 3 and 8 in application 16/686,028) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded, thereby sequencing the single polypeptide molecule. Both sets of dependent claims in each of the instant application and application serial no. 16/686,028 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, a system and a non- transitory computer-readable storage medium storing instructions for performing the method, etc.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 120-121, 123-127, 137-140, 143, 149, 284-485, and 288-295 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-75, 77, 80, 95- 96, 106-108, 117-119 and 284-289 of copending Application No. 16/708,989 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules, and detecting a series of signal pulses indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded with a cleaving reagent, thereby sequencing the single polypeptide molecule (see instant claim 120 and claim 68 in application serial no. 16/708,989 for the cleaving reagent). Both sets of dependent claims in each of the instant application and application serial no. 16/708,989 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 120-121, 123-127, 137-140, 143, 149, 284-485, and 288-295 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22, 24, 27, 42-43, 53-55, 61, 65-67, and 284-289 of copending Application No. 16/708,956 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition and detecting a series of signal pulses (see claim 15 in application 16/708,956) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded with a cleaving reagent, thereby sequencing the single polypeptide molecule (see claim 61 for the cleaving reagent).  Both sets of dependent claims in each of the instant application and application serial no. 16/708,956 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 120-121, 123-127, 137-140, 143, 149, 284-485, and 288-295 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 152-158, 160- 161, 178-179, 189-191, 197-198, 202-206, and 284-289 of copending Application No. 16/709,052 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules and detecting a series of signal pulses (see claims 152 and 160 in application 16/709,052) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded with a cleaving reagent, thereby sequencing the single polypeptide molecule (see claim 198 in application serial no. 16/709,052 for the cleaving reagent). Both sets of dependent claims in each of the instant application and application serial no. 16/709,052 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 120-121, 123-127, 137-140, 143, 149, 284-485, and 288-295 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 273-284 of copending Application No. 16/709,103 (reference application). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules, and detecting a series of signal pulses (see claim 284 in application 16/709,103) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded, thereby sequencing the single polypeptide molecule. Both sets of dependent claims in each of the instant application and application serial no. 16/709,103 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the rejection under 35 U.S.C. § 102, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that Callewaert does not disclose or suggest a method that involves detecting a series of signal pulses indicative of a first amino acid, removing the first amino acid, and identifying a second amino acid based at least in part on a characteristic pattern in the series of signal pulses. 
	However, as discussed above, Callewaert does indeed disclose sequencing of single protein molecules by contacting a single polypeptide molecule with one or more N-terminal amino acid binding proteins and a cleaving agent such as aminopeptidase, and detecting a series of pulses indicative of the kinetics of binding events between the one or more N-terminal amino acid binding proteins and successive amino acids exposed at a terminus of the single polypeptide while the polypeptide is being degraded with the aminopeptidase cleaving agent, thereby sequencing the single polypeptide molecule Callewaert also  discloses that series of pulses produce a characteristic pattern for each type of amino acid exposed at the terminus that is different from the pattern produced from other types of amino acids exposed at the terminus.  Thus, Callewaert discloses characteristic patterns of signal pulses produced from different amino acids at the N-terminal end of the polypeptide, as well as that signal pulses provide characteristic patterns of the amino acids in the polypeptide comprise a pulse duration that is characteristic of a dissociation rate of binding between the terminal amino acid and the N-terminal binding protein.  Applicants fail to point to any disclosure in Callewaert that is contrary to such disclosures.  Thus, Callewaert is deemed to disclose each and every limitation of claims 120-121, 123-127, 137-140, 143, and 149, as discussed above.

	Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants again assert that Callewaert does not disclose or suggest a method that involves detecting a series of signal pulses indicative of a first amino acid, removing the first amino acid, and identifying a second amino acid based at least in part on a characteristic pattern in the series of signal pulses, and does not provide all of the elements of the claims.
	However, as discussed above, Callewaert discloses methods of sequencing a single polypeptide molecule as discussed above.  Applicants fail to provide any objective and factually-supported arguments to show that Callewaert does not render instant claims 284-285 and 288-292 obvious.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  In addition, newly cited Witze discloses that proteins can have post-translational modifications, including phospho-tyrosine or phosphor-serine side chains.  
	Therefore, for all these reasons, and those listed above, Callewaert (with or without Witze) is deemed to render the instant invention obvious.

	Regarding the non-statutory double patenting rejections, Applicants assert that the rejections as set forth above are not necessarily applicable to the claims, as amended.  However, each of the reference applications are drawn to methods of sequencing single protein molecules by detecting sequential amino acids based upon signal pulses indicative of the amino acids.  Therefore, these rejections, as set forth above, are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636